Exhibit 10.1


SECOND AMENDED AND RESTATED
HORNBECK OFFSHORE SERVICES, INC.
INCENTIVE COMPENSATION PLAN


2019 STOCK APPRECIATION RIGHTS AWARD AGREEMENT
(FOR EXECUTIVE OFFICERS)
(Time Vesting)
* * * * *


Participant:                    
Grant Date:                    
Base Price: $        
Number of Shares subject to this SAR:                     
* * * * *
THIS STOCK APPRECIATION RIGHTS AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Hornbeck Offshore
Services, Inc. a Delaware corporation (the “Company”), and the Participant
specified above; and
WHEREAS, it has been determined by the Board of Directors of the Company (the
“Board”) and/or the compensation committee of the Board (the “Committee”) that
it would be in the best interests of the Company to grant the Stock Appreciation
Rights (“SAR”) provided for herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1. INCORPORATION BY REFERENCE; PLAN DOCUMENT RECEIPT. The SAR Awarded to the
Participant pursuant to this Agreement and Section 7 of the Second Amended and
Restated Hornbeck Offshore Services, Inc. Incentive Compensation Plan (the
“Plan”) is subject to the terms and conditions of the Plan (which terms and
conditions are incorporated herein for all purposes and shall be in full force
and effect as if the provisions were contained within this Agreement) and all
rules and determinations made by the Committee of the Board from time to time.
The Company reserves the right to amend or modify the provisions of the Plan
without the consent of the Participant, provided that the SAR awarded hereunder
may not be modified, impaired or canceled adversely to the Participant without
the Participant’s consent. Furthermore, the Company reserves the right to
suspend or terminate the Plan at any time; provided, however, that




--------------------------------------------------------------------------------




termination of the Plan shall not impair or affect the SAR awarded hereunder and
the rights of the Participant granted hereunder shall remain in effect until the
SAR has been exercised in its entirety, expired, or otherwise terminated in
accordance with the terms hereof.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan, and that the Participant has read the Plan carefully
and fully understands its content.
2. GRANT OF SAR. The Company hereby grants to the Participant, as of the Grant
Date, a SAR for the number of Shares specified above. The SAR represents the
right to receive, upon exercise, (a) a number of Shares, (b) cash or (c) a
combination of cash and Shares, in each case, with a Fair Market Value on the
date of exercise equal to the product of (i) the aggregate number of Shares with
respect to which the SAR is exercised and (ii) the excess of (A) the Fair Market
Value of a Share as of the date of exercise over (B) the Base Price specified
above, which shall in no event be less than the Fair Market Value of a Share on
the Grant Date. While the Company intends to issue Shares upon the exercise of
the SAR, there must be Shares authorized for issuance under a stockholder
approved incentive equity plan at the time of exercise in order for the SAR to
be settled with Shares. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
or no reason. The Participant shall have no rights as a stockholder with respect
to any Shares covered by the SAR unless and until the Participant has become the
holder of record of such Shares, and no adjustments shall be made for dividends
in cash or other property, distributions or other rights in respect of any such
Shares, except as otherwise specifically provided for in the Plan or this
Agreement.
3. VESTING AND EXERCISE.
(a) Vesting. Subject to the provisions of Sections 3(b), 3(c) and 3(d) hereof,
the SAR shall vest and become exercisable in three equal annual installments as
follows, provided that the Participant remains employed with the Company or any
of its Subsidiaries from the Grant Date through each such vesting date:
 
 
 
Vesting Date
 
Number of Shares
1st anniversary of the grant date
 
1/3 of Shares subject to SAR
2nd anniversary of the grant date
 
1/3 of Shares subject to SAR
3rd anniversary of the grant date
 
1/3 of Shares subject to SAR

There shall be no proportionate or partial vesting in the periods prior to each
vesting date, and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued employment with the Company or any of its
Subsidiaries through each applicable vesting date. Upon expiration of the SAR,
the SAR shall be cancelled and no longer exercisable.


2

--------------------------------------------------------------------------------




(b) Committee Discretion to Accelerate Vesting. Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the SAR at any time and for any or no reason.
(c) Change in Control. In the event of a Change in Control, 100% of any unvested
portions of the SAR will vest immediately, provided that the Participant remains
employed with the Company or any of its Subsidiaries from the Grant Date through
the consummation of such Change in Control.
(d) Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of the SAR (whether
vested or not vested) shall expire and shall no longer be exercisable after the
expiration of ten (10) years from the Grant Date.
4. TERMINATION. Except as provided in Section 3(b), in the event of the
Participant’s termination of employment with the Company and its Subsidiaries
(“Termination”) for any or no reason, any portion of the SAR that is not then
vested, shall immediately terminate and expire as of the date of such
Termination. Subject to the terms of this Agreement, the SAR, to the extent
vested, shall remain exercisable as follows:
(a) Termination due to Death or Disability. In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of the SAR
shall remain exercisable until the later of (i) twelve (12) months from the date
of such Termination and (ii) five (5) years from the Grant Date, but in no event
beyond the expiration of the stated term of the SAR pursuant to Section 3(d)
hereof.
(b) Involuntary Termination Without Cause. Except as otherwise provided in
Section 4(f), in the event of the Participant’s involuntary Termination by the
Company or the relevant Subsidiary without Cause, the vested portion of the SAR
shall remain exercisable until the later of (i) twelve (12) months from the date
of such Termination and (ii) five (5) years from the Grant Date, but in no event
beyond the expiration of the stated term of the SAR pursuant to Section 3(d)
hereof.
(c) Voluntary Termination. In the event of the Participant’s voluntary
Termination (other than a voluntary Termination described in Section 4(d) or
4(f) hereof), the vested portion of the SAR shall remain exercisable until the
earlier of (i) thirty (30) days from the date of such Termination and (ii) the
expiration of the stated term of the SAR pursuant to Section 3(d) hereof.
(d) Termination for Cause. In the event of the Participant’s Termination for
Cause or in the event of the Participant’s voluntary Termination (as provided in
Section 4(c) hereof) after an event that would be grounds for a Termination for
Cause, the Participant’s entire SAR (whether or not vested) shall terminate and
expire upon such Termination.
(e) Treatment of SAR upon Retirement. In the event of the Participant’s
voluntary Termination on or after the Participant has attained (i) 65 years of
age, or (ii) 60 years of age and completed at least ten years of service with
the Company or any of its Subsidiaries, the vested portion of the SAR shall
remain exercisable until the later of (i) twelve (12) months from the date of
such Termination and (ii) five (5) years from the Grant Date, but in no event
beyond the expiration of the stated term of the SAR pursuant to Section 3(d)
hereof.


3

--------------------------------------------------------------------------------




(f) Treatment upon a Change in Control Termination. In the event of the
Participant’s Termination as a result of a Change in Control Termination (as
defined below), the vested portion of the SAR shall remain exercisable until the
expiration of the stated term of the SAR pursuant to Section 3(d) hereof. For
purposes of this Section 4(f), “Change in Control Termination” means (i) the
Participant’s Termination without Cause within twelve (12) months following a
Change in Control, or (ii) the Participant’s Termination within twelve (12)
months following a Change in Control pursuant to [Section 8(d)(i)(1), (2), or
(3)] of that certain Employment Agreement entered into between Employee and
Employer, dated [ ] // Section 3(a), (b) or (c) of that certain Change in
Control Agreement entered into between Employee and Employer, dated [ ]].
5. METHOD OF EXERCISE. To the extent that all or a portion of the SAR has become
vested and exercisable, such portion of the SAR may thereafter be exercised by
the Participant, in whole or in part, at any time or from time to time prior to
the expiration of the SAR as provided herein and in accordance with Sections 7.2
and 7.3 of the Plan, including, without limitation, by the filing of any written
form of exercise notice as may be required by the Committee. Upon exercise of
all or a portion of the SAR, either shares, cash, or a combination thereof, as
provided in Section 2 hereof, will be transferred to the Participant, subject to
Section 8.


6. NON-TRANSFERABILITY. The SAR, and any rights and interests with respect
thereto, issued under this Agreement shall not be sold, exchanged, transferred,
assigned or otherwise disposed of in any way by the Participant (or any
beneficiary(ies) of the Participant). The Participant may designate (on a
beneficiary designation form approved by the Company) one or more beneficiaries
of the Award in the event of the Participant’s death. This Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Participant. Any attempt to sell, exchange, transfer, assign, pledge, encumber
or otherwise dispose of or hypothecate in any way the SAR, or the levy of any
execution, attachment or similar legal process upon the SAR, contrary to the
terms and provisions of this Agreement shall be null and void and without legal
force or effect.
7. GOVERNING LAW. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to the
choice of law principles thereof.
8. WITHHOLDING OF TAX. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations),
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the SAR and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any Shares or cash otherwise
required to be issued pursuant to this Agreement. Any minimum statutorily
required withholding obligation with regard to the Participant may, at the
Company’s discretion, be satisfied by reducing the amount of cash or Shares
otherwise deliverable upon exercise of the SAR. Notwithstanding the foregoing,
the Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with his or her exercise of the SAR, regardless of any
action the Company takes with respect to any tax withholding obligations arising


4

--------------------------------------------------------------------------------




hereunder. The Company makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the exercise of the SAR or
payments made pursuant to this Agreement. The Company does not commit and is
under no obligation to structure the SAR to reduce or eliminate the
Participant's tax liability.
9. ENTIRE AGREEMENT; AMENDMENT. This Agreement, together with the certain
provisions of the Plan designated above, contains the entire agreement between
the parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant. The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
10. NOTICES. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
11. NO GUARANTEE OF EMPLOYMENT. THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE RIGHTS GRANTED HEREUNDER AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING PERIOD OR FOR ANY OTHER PERIOD, AND
SHALL NOT INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S
RIGHT TO TERMINATE THE PARTICIPANT’S SERVICE AS AN EMPLOYEE AT ANY TIME, WITH OR
WITHOUT CAUSE.
12. TRANSFER OF PERSONAL DATA. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the SAR awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.
13. COMPLIANCE WITH LAWS. The issuance of this SAR (and the Shares upon exercise
of this SAR) pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
SAR or any of the shares pursuant to this Agreement if any such issuance would
violate any such requirements.


14. SECTION 409A. Notwithstanding anything herein or in the Plan to the
contrary, this SAR is intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. Notwithstanding any


5

--------------------------------------------------------------------------------




other provision in the Plan or this Agreement to the contrary, in the event the
terms of this Agreement would subject the Participant to taxes or penalties
under Section 409A, the Company and the Participant shall cooperate diligently
to amend the terms of this Agreement to avoid such Section 409A penalties to the
extent possible, and/or to adopt such amendments to this Agreement or take such
other actions (including amendments and actions with retroactive effect) as the
Committee determines are necessary or appropriate for the SAR to comply with
Section 409A.
15. BINDING AGREEMENT; ASSIGNMENT. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
16. HEADINGS. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
17. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18. FURTHER ASSURANCES. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
19. SEVERABILITY. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


20. ACQUIRED RIGHTS. The Participant acknowledges and agrees that: (a) the award
of the SAR made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (b) no past
grants or awards (including, without limitation, the SAR awarded hereunder) give
the Participant any right to any grants or awards in the future whatsoever; and
(c) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.     


21 MANDATORY MEDIATION AND ARBITRATION PROCEDURE. By execution of this Agreement
and acceptance of this SAR, which is a voluntary benefit provided to the
Participant by the Company, the Participant waives his or her right to a jury
trial in state or federal court and agrees that (i) the Hornbeck Offshore
Operators, LLC Dispute Resolution Agreement Mediation and Arbitration Procedure
attached hereto as Exhibit A ("Dispute Resolution Procedure") and Section 15.17
of the Plan shall be the sole and exclusive means of resolving disputes


6

--------------------------------------------------------------------------------




of the parties (including any other persons claiming any rights or having any
obligations through the Company or the Participant) arising out of or relating
to this Agreement, and (ii) the Dispute Resolution Procedure shall be the sole
and exclusive means for resolving any other covered dispute between the
Participant and the Company or any of its Subsidiaries (including any other
person(s) claiming any rights or having any obligations through the Company or
the Participant).  By execution of this Agreement, however, the Participant does
not waive his or her right to any normally available remedies the Participant
may have in connection with any claim the Participant may bring against the
Company or any of its Subsidiaries, as an arbitrator can award any normal
remedies the Participant could get in a court proceeding. By execution of this
Agreement, the Participant represents that to the extent the Participant
considered necessary, the Participant has sought, at his or her own expense,
counsel regarding the terms of this Agreement and the waiver contemplated in
this Section.


22. VENUE. Except as otherwise provided in Section 21, the Company, the
Participant and any of his or her permitted assignees, agree that any suit,
action or proceeding arising out of or related to this Agreement shall be
brought in the United States District Court for the Eastern District of
Louisiana (or should such court lack jurisdiction to hear such action, suit or
proceeding, in the appropriate Louisiana district court for St. Tammany Parish)
and that all parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by applicable law, any
objection the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this
Section shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.


23. OTHER EMPLOYMENT AGREEMENTS CONTROL. Notwithstanding any language in this
Agreement to the contrary, to the extent of any conflict between this Agreement
and any written employment agreement or a change in control agreement (“Other
Employment Agreements”) with the Participant, or both, the terms of such Other
Employment Agreement shall control.








[Remainder of Page Intentionally Left Blank]


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
HORNBECK OFFSHORE SERVICES, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





PARTICIPANT
 
 
 
 
Name:
 



























8

--------------------------------------------------------------------------------






EXHIBIT A
SECOND AMENDED AND RESTATED
HORNBECK OFFSHORE SERVICES, INC.
INCENTIVE COMPENSATION PLAN
2019 STOCK APPRECIATION RIGHTS AWARD AGREEMENT
EXCLUSIVE DISPUTE RESOLUTION
MEDIATION AND ARBITRATION PROCEDURE
While Hornbeck Offshore Operators, LLC (the "Company") hopes that employment
disputes with its Employees will not occur, the Company believes that where such
disputes do arise, it is in the mutual interest of all concerned to handle them
promptly and with minimum disturbance to the operations of the Company's
business and the lives of its Employees.
Accordingly, to provide for more expeditious resolution of employment‑related
disputes that may arise between the Company and its Employees (including,
without limitation, disputes arising under the Plan or the Stock Appreciation
Rights Award Agreement), the Company has instituted a mandatory Mediation and
Arbitration Procedure (the "Procedure") for all its Employees. Under the
Procedure, disputes that may arise from your employment with the Company or the
termination of your employment (including, without limitation, disputes arising
under the Plan or the Stock Appreciation Rights Award Agreement) must (after
appropriate attempts to resolve your dispute internally through the Company
management channels) be submitted for resolution by non‑binding mediation and,
if needed, mandatory arbitration.
In agreeing to submit such disputes for resolution by private mediation and (if
necessary) arbitration, you acknowledge that such agreement is given in exchange
for rights to which you are not otherwise entitled – namely, your eligibility
for certain benefits, and the more expeditious resolution of such disputes. In
exchange for your agreement to submit such disputes to mediation and (if
necessary) binding arbitration, the Company likewise agrees to the use of
mediation and arbitration as the exclusive forum for resolving disputes arising
out of or relating to the Plan.
Hence, the parties shall be precluded from bringing or raising in court or other
such forum any dispute that was or could have been brought or raised pursuant to
this Procedure.
Scope of the Mediation and Arbitration Procedure
As a condition of your employment at the Company, or, where applicable, your
right to receive certain voluntarily awarded compensation, such as restricted
Shares, awards and/or stock options, you agree that any challenge to or
controversy or claim arising out of or relating to your employment relationship
with the Company or the termination thereof (including, without limitation,
those arising under the Plan or the Stock Appreciation Rights Award Agreement),
must be submitted for non‑binding mediation before a neutral third party, and
(if necessary) for final and binding resolution by a private and impartial
arbitrator, to be jointly selected by you and the Company.


9

--------------------------------------------------------------------------------




All possible claims or disputes are covered by this Exhibit A unless
specifically excluded herein, including claims that are before an administrative
agency, or claims as to which the Employee has an alleged cause of action,
including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including but not
limited to discrimination based on sex, pregnancy, race, national or ethnic
origin, age, religion, creed, marital status, sexual orientation, mental or
physical disability or medical condition, specifically including claims under
The Americans With Disabilities Act, or any other applicable law, veteran
status, or other characteristics protected by statute), claims for wrongful
discharge, and/or claims for violation of any federal, state or other
governmental law, statute, regulation or ordinance, and whether based on statute
or common law.
Disputes covered by this Agreement include all such claims whether made against
the Company, any of its subsidiaries or affiliated entities, or its individual
Employees or directors thereof (in an official or personal capacity).
Claims not Covered
Claims covered under this Procedure do not include: (i) a claim for workers’
compensation benefits under state workers’ compensation laws; (ii) a claim for
unemployment compensation benefits; (iii) a claim by the Company for injunctive
and/or other equitable relief, including but not limited to such claims for
unfair competition and/or the use of unauthorized disclosure of trade secrets or
confidential information, as to which the Company may seek and obtain relief
from a court of competent jurisdiction; and (iv) a claim based upon the
Company’s current (successor or future) employee benefits and/or welfare plans
that expressly contain an appeal procedure or other procedure for the resolution
of disputes under the plan.
Non‑binding Mediation
If efforts at informal resolution fail, disputes subject to this Procedure must
first be submitted for non‑binding mediation before a neutral third party. The
complainant may within six (6) months of the act or omission complained of (or a
greater period of time, if allowed by the applicable statute of limitations),
whichever is later, request that the matter be submitted to mediation and/or
arbitration, as described below. Mediation is an informal process where the
parties to a dispute meet in an attempt to reach a voluntary resolution, using
the third party as a facilitator. Mediation shall be conducted and administered
by the American Arbitration Association ("AAA") under its Employment Arbitration
Rules and Mediation Procedures, which are incorporated herein by reference, or
as otherwise agreed to between the parties.
Binding Arbitration
If a covered dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration under the Procedure. The arbitration will be conducted under the
Employment Arbitration Rules and Mediation Procedures of the AAA, as amended and
effective on July 1, 2016, and as amended from time to time thereafter. These
Rules, incorporated by reference herein, include (but are not limited to) the
procedures for the joint selection of an impartial arbitrator and for the
hearing of evidence before the arbitrator. The arbitrator shall have the
authority to allow for appropriate discovery and exchange of information prior
to a hearing, including (but not limited to) production of documents,
information requests, depositions, and subpoenas. A copy of the complete AAA
Employment Arbitration Rules


10

--------------------------------------------------------------------------------




and Mediation Procedures may be obtained from the Vice President of Human
Resources or the Company’s designee.
 Any conflict between the rules and procedures set forth in the AAA rules and
those set forth in this Procedure shall be resolved in favor of those in this
Procedure. The burden of proof at an arbitration shall at all times be upon the
party seeking relief. In reaching his/her decision, the arbitrator shall apply
the governing substantive law applicable to the claim(s), cause of action(s) and
defense(s) asserted by the parties as applicable in the state where the claims
arise or the applicable statute at issue. The arbitrator shall have the power to
award all remedies that could be awarded by a court or administrative agency in
accordance with the governing and applicable substantive law.
Time Limits and Procedures
The aggrieved party must give written notice of any claim to the other party
within six (6) months of the date the aggrieved first knew or should have known
of the facts giving rise to the claim (or a greater period of time, if allowed
by an applicable statute of limitations), otherwise, the claim shall be deemed
waived. The written notice shall describe the nature of all claims asserted and
the facts upon which such claims are based and shall be mailed to the other
party by certified or registered mail, return receipt requested. Any such notice
mailed to the Company shall be addressed to:
Samuel A. Giberga
Executive Vice President, General Counsel & Chief Compliance Officer
Hornbeck Offshore Operators, LLC
103 Northpark Blvd., Suite 300
Covington, LA 70433
Any mediation or arbitration conducted pursuant to this Procedure shall take
place in Covington, Louisiana or the location of the office to which the
employee was assigned, unless the employee's most recent work location with the
Company is outside Louisiana, in which case the mediation and arbitration will
take place in such other location. The arbitrator shall render a decision and
award within 30 days after the close of the arbitration hearing or at any later
time on which the parties may agree. The award shall be in writing and signed
and dated by the arbitrator and shall contain express findings of fact and the
basis for the award.
The parties will pay AAA’s administrative fee pursuant to AAA guidelines for
employer promulgated plans. The Company shall bear the arbitrator’s fees and
expenses. All other costs and expenses associated with the arbitration,
including without limitation, the parties’ respective attorneys’ fees, shall be
borne by the party incurring the expense. However, if the parties arbitrate a
statutory claim that allows for an award of costs and attorneys’ fees, the
arbitrator may award such costs and fees consistent with the term of the statute
and pertinent case law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The award may be vacated or modified only on the grounds
specified in the Federal Arbitration Act or other applicable law.


11

--------------------------------------------------------------------------------




Conformity With Law
If any one or more of the provisions of this Procedure shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties hereto
that such provision shall be modified to the minimum extent necessary to make it
or its application valid and enforceable.
No Retaliation/Employment At‑Will
Under no circumstances will a Company Employee be retaliated against in any way
for invoking the Procedure in good faith to seek the resolution of a dispute.
Company managers who engage in such retaliation will be subject to discipline
under the appropriate Company disciplinary procedures.
The Company Arbitration and Mediation Policy does not in any way alter the
at‑will employment status of Company Employees. The Company and its Employees
are always free to terminate the employment relationship at any time for any
lawful reason, and employment is not for any specific or definite duration.
This Procedure sets forth the complete agreement of the parties on the subject
of mediation and arbitration of the covered claims defined above, and supersedes
any prior or contemporaneous oral or written understanding on these subjects. No
party is relying on any representations, oral or written, on the subject,
enforceability or meaning of this Procedure, except as specifically set forth
herein.






12